Citation Nr: 0940760	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the rating reduction from 60 percent to 10 percent 
for hypertension was proper.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1970 
and again from May 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the August 2005 and November 2005 rating 
decisions of the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board remanded 
the matter in August 2008 for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The most recent rating decision code sheet of June 2009 shows 
hypertension rated 0 percent from February 1, 2006.  This 
notation does not accurately reflect the RO's April 2006 rating 
decision that increased the evaluation to 10 percent.  This 
apparent error is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  A 60 percent evaluation for hypertension was in effect from 
October 29, 2001 to January 31, 2006 -- a period of less than 
five years.

2.  The RO's November 2005 rating decision, which reduced the 
Veteran's rating for hypertension, complied with the procedural 
requirements and afforded the Veteran all required due process.

3.  The Veteran did not submit additional medical evidence or 
argument within 60 days after the proposed reduction issued in 
August 2005.

4. The evidence of record at the time of the November 2005 
rating decision reflects improvement in the Veteran's symptoms 
of hypertension; to wit, hypertension has not been manifested 
by diastolic blood pressure predominantly 110 or more or 
manifested by systolic pressure predominantly 200 or more.

5.  The Veteran's unemployability is a result of functional 
impairment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for hypertension from 60 to 
10 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 4.1, 4.7, 3.159, 3.344, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.344, 4.16, 
4.18, 4.19, 4.25, 4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran contends that the reduction of the 60 percent 
disability rating to 10 percent, effective from February 1, 
2006, for service-connected hypertension was not proper.

Initially, the Board finds that the RO complied with the 
procedures of 38 C.F.R. 
§ 3.105, which requires that the veteran receive appropriate 
notice of the proposed reduction and the reasons for the 
proposal, a period of 60 days to submit additional evidence, a 
period of 30 days to request a predetermination hearing.  See 
38 C.F.R. §§ 3.105(e), (i); 3.500(r) (2008).  The evidence does 
not indicate, nor does the Veteran contend, noncompliance with 
the aforementioned procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board 
will only focus on the propriety of the reduction.

For reductions in rating to be properly accomplished, specific 
requirements must be met.  See 38 C.F.R. § 3.344; see also 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, 
the 60 percent evaluation assigned the service-connected 
hypertension disability was in effect from October 29, 2001 to 
January 31, 2006 -- a period of less than five years.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  However, the 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Thus, a single 
reexamination disclosing improvement in the disability is 
sufficient to warrant reduction in a rating.  See 38 C.F.R. § 
3.344(c).

Next, the Board must determine if the evidence properly 
supported the reduction.  In order for a reduction in rating to 
be sustained, it must appear by a preponderance of the evidence 
that the rating reduction was warranted.  See Brown v. Brown, 5 
Vet. App. 413 (1993).

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  For purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure 
of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or systolic 
blood pressure predominantly 160 or more.  A 10 percent 
evaluation is the minimum evaluation for an individual with a 
history of diastolic blood pressure predominantly 100 or more 
or who requires continuous medication for control.  A rating of 
20 percent requires diastolic blood pressure predominantly 110 
or more, or systolic blood pressure predominantly 200 or more.  
Higher ratings of 40 and 60 percent are also provided for 
higher diastolic blood pressure readings.  Hypertension or 
isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

The February 2005 VA examination noted blood pressure readings 
of 130/85, 130/85, and 135/85.  The diagnosis was hypertension, 
controlled with medication.  The examiner listed the Veteran's 
medications as ibuprofen, Nifedipine, Atenolol, Lasix, and 
Lisinopril.  

The April 2005 VA examination readings were 122/80 and 122/82.  
The Veteran reported to the examiner that the hypertension 
medications make him tired and lower his libido.  He will not 
take the medications if he wishes to engage in sexual activity 
or drive long distances.

The March 2009 VA examiner took five readings and noted a range 
of 150-160/100.  The examiner noted that the Veteran's 
hypertension is asymptomatic at this point, and he is treated 
with multiple medications.

The Veteran visited a VA Emergency Room in July 2005.  His 
blood pressure was initially 204/129 in the right arm and 
190/121 in the left arm.  The Veteran reported that he had 
forgotten to take his medications for hypertension that morning 
and the day before.  After taking his usual medications, blood 
pressure in the right arm was 168/94 and 181/123.

The Board finds that the reduction to 10 percent is proper in 
this case.  The Veteran's hypertension requires continuous 
medications for control.  He does not meet the requirements for 
the next higher rating of 20 percent because diastolic blood 
pressure is not predominantly 110 or more, or systolic blood 
pressure predominantly 200 or more.

Entitlement to TDIU

Under VA laws and regulations, a total disability rating based 
on individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his 
or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration in 
determining whether such a total disability rating is 
warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is less 
than total if the disabled veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The following will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities; (2) disabilities resulting from a 
common etiology or single accident; (3) disabilities affecting 
a single body system (e.g., orthopedic or digestive); (4) 
multiple injuries incurred in action; or (5) multiple injuries 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a); see also 
38 C.F.R. § 4.25 (computation of combined ratings).

In exceptional cases, an extra-schedular rating may be assigned 
on the basis of a showing of unemployability alone.  See 38 
C.F.R. § 4.16(b).

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold for one 
person determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  Marginal employment may also be held to 
exist, on a facts found basis (including but not limited to 
employment in a protected environment, such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Currently, the Veteran's service-connected disabilities 
include:  arteriosclerotic heart disease with coronary 
insufficiency associated with hypertension (60 percent); 
posttraumatic stress disorder (PTSD) (50 percent); degenerative 
disc disease, lumbosacral spine (20 percent); type II diabetes 
mellitus (20 percent); dermatomycosis of the feet, with 
hyperhidrosis (10 percent); tinnitus (10 percent); and 
hypertension (10 percent); lower lip laceration (0 percent); 
right wrist scars (0 percent); and erectile dysfunction (0 
percent plus special monthly compensation).  The combined 
evaluation is 90 percent.  Thus, the Veteran does meet the 
schedular threshold for TDIU.

In his April 2005 application for TDIU, the Veteran indicated 
that he last worked fulltime as a truck driver in 1998.  At the 
February 2006 RO formal hearing, the Veteran testified that he 
stopped working as a truck driver because he could not climb up 
into the truck.  He asserted that prevent him from working are 
his back, heart, and shortness of breath.

A VA general medical examination was conducted in April 2005.  
The examiner noted significant effects of the service-connected 
back condition on occupational activities.  These effects 
included decreased mobility, problems with lifting and 
carrying, and pain.  The service-connected hypertension and 
diabetes were noted to have no significant occupational 
effects.  The significant effects of the service-connected 
arteriosclerotic heart disease are problems with lifting and 
carrying, lack of stamina, and pain.

The Veteran underwent a VA heart examination in March 2009.  
The Veteran reported to the examiner that he stopped working as 
a truck driver in 1998 due to back pain and breathing 
difficulties.  The examiner commented that the Veteran has a 
complicated history of coronary disease.  He has chronic atrial 
fibrillation, which developed in the setting of alcohol abuse.  
He also has right-sided heart failure brought on by chronic 
obstructive pulmonary disease (COPD).  The examiner noted the 
Veteran's 150-pack-year history of smoking.  Although the 
examiner reviewed the Veteran's claims file, he did not find 
evidence regarding arteriosclerotic cardiovascular disease or 
any heart condition caused by hypertension.  The examiner 
opined that the Veteran is unable to seek gainful physical or 
sedentary employment because of chronic right-sided heart 
failure, atrial fibrillation, and COPD.  Further, the examiner 
opined that the Veteran's breathlessness is more likely due to 
COPD than to his heart condition.

The Veteran's treating cardiologist submitted a letter in 
September 2009.  He noted that the Veteran has dilated 
cardiomyopathy secondary to arteriosclerotic heart disease.  
The Veteran has chronic systolic heart failure due to this 
disease process, Stage C, with New York Heart Association Class 
III symptoms.  The cardiologist opined that the functional 
limitations due to this service-connected disability have 
caused the Veteran to be unable to secure meaningful gainful 
employment.

Because the Board finds both the treating cardiologist's 
positive opinion and the March 2009 VA examiner's negative 
opinion to be probative, the evidence is at least in relative 
equipoise.  The benefit of the doubt doctrine will therefore be 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim for TDIU is granted.

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Section 5103(a) specifies the notice that VA shall give to a 
claimant upon receipt of a complete or substantially complete 
application.  See also 38 C.F.R. § 3.159(b).  In a situation 
involving the reduction of a disability rating, however, the RO 
initiates the reduction; the claimant does not apply for a 
rating reduction.  Any required notice in cases of rating 
reduction is satisfied by the notice provided pursuant to 38 
C.F.R. § 3.105(e).  As discussed above, the RO complied with 
the procedural requirements set forth in § 3.105(e).  
Therefore, no additional Section 5103(a) notice is needed for 
the hypertension issue.

As to the TDIU issue, the Board is granting this benefit in 
full.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

The rating reduction from 60 percent to 10 percent for 
hypertension was proper and the appeal is denied.

Entitlement to TDIU is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


